Title: General Orders, 10 February 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Wednesday Feby 10th 1779.
Parole Dardanells—C. Signs Ree—Chester.


General Muhlenberg and the Field-Officers of the Virginia line are requested to meet tomorrow morning at 11 ôclock at the Orderly-Office when the Commander in Chief will lay some business before them respecting their line—Complaint having been made that the soldiers have abused the indulgence of Congress contained in their Resolve of  by buying money of the two emissions of May 1777—and April 1778—of persons not belonging to the Army—The Pay-Master General is desired to receive no more of those emissions after the 12th instant; and notice is further given that any one convicted of the practice above-mentioned will be punished with the utmost severity.
To facilitate the collection of the bills at present in possession of the soldiers, they are to deliver them in to the Regimental Pay-Masters, who will have them exchanged by the Pay-Master General.
